Dismissed and Memorandum Opinion filed September 13, 2007







Dismissed
and Memorandum Opinion filed September 13, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01152-CV
____________
 
JAMES WILLARD COLLINS, JR.,
Appellant
 
V.
 
JOHN THOMAS PARKER AND RONALD E.
PARKER, Appellees
 

 
On Appeal from Probate Court No. 3
Harris County, Texas
Trial Court Cause No.
188,955
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 7, 2006.  The clerk=s record was filed on March 3, 2007. 
The reporter=s record was filed June 12, 2007.  No brief was filed.
On July
26, 2007, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before August 27, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant=s response demonstrates no reasonable
explanation for failure to timely file a brief or a motion for extension of
time.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 13, 2007.
Panel consists of Chief
Justice Hedges, Justices Hudson and Frost.